765 N.W.2d 336 (2009)
Deborah L. ARNOLD and Frederick E. Arnold, Plaintiffs-Appellees,
v.
FARM BUREAU GENERAL INSURANCE COMPANY and Farm Bureau Mutual Insurance Company, Defendants-Appellants.
Docket No. 138689. COA No. 288456.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. Trial court proceedings are stayed pending the completion of this appeal. The application for leave to appeal the March 20, 2009 order of the Court of Appeals remains pending.